--------------------------------------------------------------------------------

Exhibit 10.1


STAFFORD AREA PARTICIPATION AGREEMENT
 
This Stafford Area Participation Agreement (hereinafter “Agreement”) is entered
into by and between Aura Oil Holdings Ltd., c/o AMS Limited, whose address is
The Continental Building, 25 Church Street, P.O. Box Hm265, Hamilton HMAX,
Bermuda (hereinafter “PARTICIPANT”) and Mogul Energy International, Inc.
(hereinafter “Mogul”), whose address for this Agreement is 2500 Wilcrest Dr.,
Suite 405, Houston, TX 77042, and shall be effective as of the 20th day of
January, 2011 (hereinafter the “Effective Date”).


WITNESSETH:


WHEREAS, MOGUL has acquired and continues to acquire certain leasehold interests
in the oil and gas leases within the lands described in Exhibit “A” attached
hereto and made a part hereof (hereinafter the “Leases”);


WHEREAS, PARTICIPANT desires to acquire a working interest in a portion of the
Leases, in the manner provided for in this Agreement, and desires to enter into
this Agreement for the purposes of joining MOGUL in the exploration and
development of the Leases;


WHEREAS, MOGUL agrees to sell to PARTICIPANT a certain interest in oil and gas
leases, leasehold rights, and rights to participate in the development of oil,
gas and other related substances (such oil and gas leases, leasehold rights, and
rights to participate in the development of oil, gas and other related
substances being hereinafter called “Oil and Gas Rights”) in the Leases.


NOW, THEREFORE, in consideration of the mutual promises in this Agreement and
for other good and valuable consideration, the sufficiency of which is hereby
acknowledged, PARTICIPANT and MOGUL agree as follows:


I.
ACQUISITION TRANSACTIONS


MOGUL shall continue to purchase Oil and Gas Rights in the Contract Acreage Area
identified in Exhibit “A” attached hereto and made a part
hereof.  Simultaneously with the execution of this Agreement by both PARTICIPANT
and MOGUL, PARTICIPANT agrees to pay to MOGUL the following: Seventy Five
Thousand Five Hundred Twenty One Dollars and No/100 ($75,521.00) for its
interest in the Oil and Gas Leases and its share of the Drilling and Completion
costs of one (1) vertical well (the “Initial Prospect Well”) to a proposed depth
of 7,400 feet so as to test the Frio Formation.  PARTICIPANT shall earn Eight
and One Third Percent (8.3333%) of the rights, title, and interest in and to the
Oil and Gas Rights in the Leases acquired within the anticipated production unit
area. PARTICIPANT agrees to make the payments in the following phases:


 
A.)
Nine Thousand Eight Hundred Forty Four Dollars & 00/100 ($9,844.00) upon
execution of this Agreement and the Joint Operating Agreement (JOA);

 
B.)
Thirty Seven Thousand Eight Hundred Thirty Three Dollars ($37,833.00) upon
execution of this Agreement and the Joint Operating Agreement (JOA);

 
C.)
Twenty Seven Thousand Eight Hundred Forty Four Dollars and 00/100 ($27,844.00)
due within three (3) days of when and if the operator decides to complete the
well.



Both MOGUL and PARTICIPANT agree to compensate Don Timko and Jim Sorrells a
proportionate sum equal to Sixteen Thousand Dollars ($16,000), based upon 8/8th
total, upon the spudding of the initial well drilled on this prospect and
further provide them, based upon an 8/8th total, with an overriding royalty
interest equal to four (4.00%) percent of 8/8ths upon initial production of each
well.


Payments should be made payable to:  Mogul Energy – Stafford Escrow Acct. and
mailed to the address provided for above. PARTICIPANT and MOGUL agree to execute
such assignments of the Oil and Gas Rights as may be necessary to vest
PARTICIPANT with such Eight & One Third Percent (8.33%) working interest,
subject to Article IX below.
 
 
-1-

--------------------------------------------------------------------------------

 
 
II.
DRILLING OPERATIONS ON PROSPECT WELLS


On or before February 15, 2011, or as soon as practical after a permit has been
issued and any and all potential unit issues have been resolved, MOGUL agrees to
drill the Initial Prospect Well, which is contemplated to be a vertical well to
test the Frio formation, which will be referred to as the Stafford Well
#1.  PARTICIPANT shall pay its stated costs of the Initial Prospect Well to
receive its Eight & One Third Percent (8.33%) working interest in each Initial
Prospect Well.


Following the completion of drilling operations conducted on the Initial
Prospect Well, if it is determined by MOGUL that subsequent wells are necessary,
then PARTICIPANT has the right and option to participate in the drilling of up
to two (2) additional prospect wells (the “Additional Prospect
Wells”).  PARTICIPANT shall pay its similar proportionate costs, through
completion, to drill and complete the Additional Prospect Wells to receive its
Eight & One Third Percent (8.33%) working interest in these wells.  Thereafter,
each Subsequent Well, as defined in Article IV, PARTICIPANT has the option to
pay Eight & One Third Percent (8.33%) of costs for a Eight & One Third Percent
(8.33%) working interest in each well.



III.
CONSEQUENCES OF FAILURE TO CONDUCT
 DRILLING OPERATIONS ON ADDITIONAL PROSPECT WELLS


In the event PARTICIPANT fails to participate in and submit its payment when due
on any Additional Prospect Well, PARTICIPANT shall forfeit its rights, title,
and interest in the Oil and Gas Rights in the Leases that it may have and hold
under any Leases outside the bounds of existing units previously drilled and
completed within or partially within AMI Lands area as defined herein in Article
VI. At such time PARTICIPANT forfeits any rights, title, and interests in the
Oil and Gas Rights in the Leases, PARTICIPANT shall immediately re-assign to
MOGUL all rights, title and interests outside those existing units in which
PARTICPANT participated.  Afterwards, PARTICIPANT shall have no further rights,
title and interests in those Oil and Gas Rights in the Leases re-assigned to
MOGUL by PARTICIPANT pursuant to this Article III.  Further, PARTICIPANT shall
have no further rights to any future wells drilled in this area pursuant to this
Agreement and the AMI (described below in Article VI) shall automatically
terminate.




IV.
DRILLING OPERATIONS ON SUBSEQUENT WELLS


Following the completion of drilling operations conducted on the Initial
Prospect Well and the two (2) Additional Prospect Wells, if subsequent wells,
defined as any subsequent well, (each a “Subsequent Well”) is drilled, each such
well will be drilled on a “heads up” basis.  On each Subsequent Well proposed by
MOGUL, MOGUL shall submit to PARTICIPANT an AFE for approval, and PARTICIPANT
shall have twenty (20) days to make its election to participate in such
Subsequent Well. If approval is granted by PARTICIPANT, then PARTICIPANT’s share
of all funds necessary to drill and complete the Subsequent Well shall be
deposited by PARTICIPANT in the operating account of MOGUL simultaneously at
such time approval is granted.  In the event PARTICIPANT does not approve the
AFE for any Subsequent Well and/or does not make the required AFE payment within
the allotted twenty (20) days, then PARTICIPANT shall forfeit all of its right,
title and interests in any leases or tracts of land it would have earned under
the Subsequent Well and MOGUL shall have the right to fund such well at its sole
discretion.  At such time PARTICIPANT forfeits any rights, title, and interests
in the Oil and Gas Rights in the Leases, PARTICIPANT shall immediately re-assign
to MOGUL all rights, title and interests outside those existing units in which
PARTICIPANT participated.  Afterwards, PARTICIPANT shall have no further rights,
title and interests in those Oil and Gas Rights in the Leases re-assigned to
MOGUL by PARTICIPANT pursuant to this Article IV.  Notwithstanding anything to
the contrary, PARTICIPANT shall have no obligation to approve an AFE presented
by MOGUL or fund its portion of a Subsequent Well, and PARTICIPANT will have no
liability in the event it chooses not to approve an AFE or fund its portion of a
Subsequent Well thereafter.
 
 
-2-

--------------------------------------------------------------------------------

 


V.
NET REVENUE INTEREST


The net revenue interest in the Oil and Gas Rights in the Leases shall be
seventy-five percent (72.50%).  In the event there is any outstanding interest
acquired under the existing tracts of land in the Leases described on Exhibit
“A”, PARTICIPANT’S share of such interest shall be delivered to PARTICIPANT at
seventy-two and one half percent (72.50%) Net Revenue Interest.  Other interests
acquired shall be covered under the AMI described below.




VI.
AREA OF MUTUAL INTEREST


PARTICIPANT and MOGUL hereby designate an AMI covering a one mile distance from
the Stafford Prospect Area Outline of Jackson County, Texas (the “AMI Lands”),
as defined in Exhibit “A”.  The AMI shall exist for a term of two (2) years from
the Effective Date of this Agreement.  If PARTICIPANT (acquiring party) acquires
any rights, title and interests in any leases or tracts of land within or
partially within the AMI Lands, subject to this Agreement or not, then the
acquiring party shall give the non-acquiring party (whether one or more) notice
by facsimile, e-mail, or other means of transmission through which a receipt
showing that notice was given may be obtained stating the acquisition price, the
number of acres acquired, and other relevant details about such acquisition, and
providing a copy of the instrument(s) evidencing such acquisition.  The
non-acquiring party shall have fifteen (15) days after receipt of such notice to
elect to acquire its proportionate share of the rights, title and interests in
such AMI Lands by paying its proportionate share of the actual out of pocket
acquisition cost, with no overhead or other similar charge to be made by the
acquiring party.  If the non-acquiring party does not make payment within the
fifteen (15) day period, then the non-acquiring party shall forfeit all of its
right, title and interests in any leases or tracts of land it would have earned
in the acquired AMI Lands.  All actual out of pocket acquisition costs for any
rights, title and interests acquired within the AMI by the acquiring party,
including but not limited to bonuses and other payments for acquisition,
recording fees, broker fees paid to unrelated parties, attorney fees for title
opinions and other matters, and title curative, shall be borne by the parties
herein according to each of their respective working interest shares, assuming
each consents to acquire its proportionate share.  All acreage acquired by Mogul
within the AMI Lands shall be offered to PARTICIPANT on the same basis as
outlined in Paragraph II above.  Nothing in this Agreement shall be deemed to
create a partnership or a joint venture between PARTICIPANT and MOGUL.


VII.
AGREEMENTS


The Oil and Gas Rights in the Leases shall be subject to the terms and
provisions of the following agreements:


 
(a)
The JOA; and



 
(b)
Instruments creating the Oil and Gas Rights in the Leases; and



 
(c)
Agreements relating to sale of production from the Leases; and



 
(d)
Agreements to which Oil and Gas Rights in the Leases are subject to when
acquired.



The parties’ interests shall be subject to all of the agreements identified
above as well as any other agreement(s) which affect Oil and Gas Rights in the
Leases.  To the extent that the terms of any such agreements conflict with the
terms of this Agreement, this Agreement shall control unless the terms of any
such other agreement controls by operation of law or otherwise.
 
 
-3-

--------------------------------------------------------------------------------

 
 
VIII.
DEPTH LIMITATION


There are no depth limitations; provided, however, PARTICIPANT and MOGUL shall
be subject to depth limitations imposed by instruments creating Oil and Gas
Rights in the Leases.




IX.
ASSIGNMENT


Any assignment of the Leases shall be without warranty, and equipment and other
personal property, if any, shall be assigned on an “AS IS, WHERE IS” basis
negating any express or implied warranty of merchantability or fitness for a
particular purpose.  The effective date of the assignment shall be the same as
the effective date of the acquisition of Oil and Gas Rights in the Leases.  The
form of assignment shall be the same form as is attached as Exhibit “C” and made
a part of this Agreement.




X.
OPERATIONS


Operations on the Leases shall be conducted in accordance with the terms of the
JOA attached as Exhibit “B.”  MOGUL, or its designated operator, shall be named
operator.  PARTICIPANT shall be obligated to pay its share of operating expenses
on all active wells in which PARTICIPANT owns a working interest as provided for
in the JOA.




XI.
TERM


The term of this Agreement shall be concurrent with the term of the Oil and Gas
Rights in the Leases; provided, however, if the rights expire prior to the AMI
then the term of this agreement shall be concurrent with the term of the AMI as
stated in section VI.




XII.
NOTICES


All information, notices, or other correspondence provided for in this Agreement
shall be given as follows:
 


PARTICIPANT
MOGUL
Aura Oil Holdings LTD.
 
AMS Limited
 
The Continental Building
 
25 Church Street
 
PO Box Hm265
Mogul Energy International, Inc.
Hamilton IlMAX
2500 Wilcrest Dr., Ste. 405
Bermuda
Houston. TX 77042

 
 
-4-

--------------------------------------------------------------------------------

 
 
XIII.
MISCELLANEOUS


Waiver.  No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver or any other provision of this Agreement (whether or
not similar), nor shall such waiver constitute a continuing waiver unless
otherwise expressly provided.


Headings.  The headings of articles and sections used in this Agreement are for
convenience only and shall not be considered a part of nor affect the
construction or interpretation of any provision of this Agreement.


Provisions Binding.  The provisions of this Agreement shall be binding upon and
inure to the benefit of MOGUL and PARTICIPANT, and their respective successors,
legal representatives and assigns.


Governing Law.  This Agreement and the legal relations between the parties
hereto shall be governed by and construed in accordance with the laws of the
State of Texas, without regard to conflicts of law provisions.


Attorney’s Fees.  In the event any legal action, mediation, arbitration or any
other proceeding is instituted in order to enforce or interpret the provisions
of this Agreement, the prevailing party in such action shall be entitled to
recover, as an item of its costs, its reasonable attorney’s fees and other
expenses incurred in such action.


Severability.  If any term or other provision of this Agreement is determined to
be invalid, illegal, or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect.


References.  References made in this Agreement, including use of a pronoun,
shall be deemed to include where applicable, masculine, feminine, singular or
plural, individuals, partnerships or corporations.


Construction.  MOGUL and PARTICIPANT have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Assignment shall be construed
as if drafted jointly by MOGUL and PARTICIPANT and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement.


Counterparts; Facsimile/Email Transmission.  This Agreement may be executed in
separate counterparts, each of which is deemed to be an original and all of
which taken together constitute one and the same agreement.  Each party to this
Agreement agrees that its own facsimile and/or emailed signature will bind it
and that it accepts the facsimile and/or emailed signature of the other party to
this Agreement.


No Partnership or Joint Venture.  Neither this Agreement nor the Joint Operating
Agreement entered into by MOGUL and PARTICIPANT is intended to create, nor shall
the same be construed as creating a mining partnership, commercial partnership,
nor any other partnership or joint venture relationship or other association
whereby the parties are jointly liable.  Rather, it is the intent and purpose of
this Agreement to create a relationship which is limited to the exploration,
development and extraction of oil and/or gas for sale.  The liability of the
Parties shall be several and not joint or collective.


Cooperation.  The Parties will cooperate as necessary to complete any documents
or agreements required to accomplish this Agreement.


Covenants Running with the Leases.  All covenants and agreements of the Parties
set forth in this Agreement shall be deemed covenants running with the lands
covered by the Subject Leases.




IN WITNESS WHEREOF, this Agreement has been executed as of the dates of
acknowledgments of the parties but shall be effective as of the Effective Date
first above written.
 
 
-5-

--------------------------------------------------------------------------------

 
 
SIGNATURES

Mogul Energy International, Inc.
 
 
By:
 
 
   
 
        Tim Turner
     
Its: Executive Vice President
   
 

 
PARTICIPANT
 
 
By:
 
 
   
Its:
 
 

 
ACKNOWLEDGMENTS




STATE OF TEXAS


COUNTY OF HARRIS


This instrument was acknowledged before me this 20th day of January, 2011 by Tim
Turner of Mogul Energy International, Inc.
 


 

My Commission Expires:         Notary Public in and for the State of Texas

 
 
STATE OF ___________


COUNTY OF ____________


This instrument was acknowledged before me this ______ day of ____________, 2011
by  ____________________ of PARTICIPANT.




 
 
 

My Commission Expires:         
 
Notary Public in and for the State of ________________

 
 
-6-

--------------------------------------------------------------------------------

 
 
Exhibit “B”


Joint Operating Agreement Attached to and made part of that certain Stafford
Area Participation Agreement dated January 20, 2011 by and between Mogul Energy
International, Inc., Operator and PARTICIPANT, Non-Operator.




See Attached Electronic PDF File
 
 
-7-

--------------------------------------------------------------------------------

 


Exhibit “C”
 
Attached to and made part of that certain Stafford Area Participation Agreement
dated January 20, 2011 by and between Mogul Energy International, Inc., Operator
and PARTICIPANT, Non-Operator.
 
FORM OF ASSIGNMENT
 
ASSIGNMENT OF OIL, GAS AND MINERAL INTERESTS
 
 

STATE OF TEXAS  §     §   COUNTY OF JACKSON  §  

 
This Assignment of Oil, Gas and Mineral Interests (this “Assignment”) dated
________ ____, 20__, is by and between ________________________________whose
mailing address is __________________________ (“Assignor”),
and ___________________________, whose address is
________________________________________________ (“Assignee”). Assignor and
Assignee are sometimes hereinafter referred to individually as a “Party” and
collectively as the “Parties.”


FOR and in consideration of TEN and NO/100 DOLLARS ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and subject to the terms and provisions hereinafter set forth,
Assignor has GRANTED, BARGAINED, SOLD, ASSIGNED, TRANSFERRED, CONVEYED and
DELIVERED and by these presents does hereby GRANT, BARGAIN, SELL, ASSIGN,
TRANSFER, CONVEY and DELIVER unto Assignee, its successors and assigns, an
undivided EIGHT & ONE THIRD PERCENT (8.33%) of Assignor’s right, title and
interest in and to the oil, gas and mineral leases and other interests described
in Exhibit “A” attached hereto (the “Interests”).


TO HAVE AND TO HOLD the Interests, together with a like share of all other
rights appurtenant thereto, unto Assignee, its successors and assigns forever,
subject to the following:


1.
This Assignment is subject to the terms and provisions of that certain Stafford
Area Participation Agreement dated December 23, 2010, by and between Assignor
and Assignee (the “Participation Agreement”), and nothing in this Assignment
shall operate to limit, release, or impair any of Assignor's or Assignee's
respective rights and obligations in the Participation Agreement.  To the extent
the terms and provisions of this Assignment conflict with the terms and
provisions of the Participation Agreement, the terms and provisions of the
Participation Agreement shall control.

 
2.
This Assignment is subject to the terms and provisions of that certain Joint
Operating Agreement dated December ___, 2010, by and between Mogul Energy
International, Inc, as Operator, and Assignee, as Non-Operators (the “Joint
Operating Agreement”).  To the extent the terms and provisions of this
Assignment conflict with the terms and provisions of the Joint Operating
Agreement, the terms and provisions of the Joint Operating Agreement shall
control.

 
3.
This Assignment is subject to the terms and provisions of all applicable
easements, rights of way, and pooling and unitization agreements of record.

 
4.
This Assignment is made without warranty of title, express, implied, statutory
or otherwise.



5.
The Parties agree to execute, acknowledge and deliver such further agreements,
instruments, notices, stipulations and/or conveyances as may be necessary to
accomplish the intents and purposes of this Assignment



6.
This Assignment binds and inures to the benefit of the Parties and their
respective successors and assigns.



7.
This Assignment may be executed in counterparts, each of which shall be deemed
to be an original for all purposes, and all of which, when taken together, shall
constitute one and the same instrument.  Neither Party shall be bound by the
terms hereof unless and until all Parties have executed a counterpart original.

 
 
-8-

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, this Assignment is executed on the dates set forth in the
acknowledgments below, but shall be effective as to each of the Interests as of
the effective date of acquisition of such Interests by Assignor.
 

  ASSIGNOR:             Aura Oil Holdings LTD             By: /s/ David
Thompson        David Thompson, Director  

 
BERMUDA


This instrument was acknowledged before me this 26th day of January, 2010 by
David Thompson of Auro Holdings LTD.
 

  [illegible]   My Commission Expires:  Notary Public in and for the State of
Texas     [seal.jpg] 
Exhibit “A”, property description, attached by electronic file
[seal2.jpg]   



 
-9-

--------------------------------------------------------------------------------